Citation Nr: 0319639	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970; the DD Form 214 reflects 2 years, 9 months, 
and 21 days of prior National Guard service.  He was in 
Vietnam from March 1968 to October 1969, dropped from the 
rolls as a deserter in July 1970, and absent without leave 
(AWOL) from July 1970 to September 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened and denied the claim of entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was notified of the March 1990 Board 
decision, which denied entitlement to service connection for 
PTSD, by letter dated March 19, 1990, and he did not appeal.  

2.  The evidence since the final March 1990 Board decision 
includes diagnoses of PTSD in a December 1988 Social Security 
Disability Determination letter, April 1994 to July 1994 VA 
social work reports, and a June 1995 VA psychological 
examination report.  

3.  The October 1994, November 1996, and August 1998 VA PTSD 
physician found no current PTSD.  




CONCLUSIONS OF LAW

1.  The March 1990 Board decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. 
§§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1001, 20.1100 (2002).  

2.  Evidence received since the final March 1990 Board 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306, 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
PTSD

The March 1990 Board decision denied entitlement to service 
connection for PTSD and was based on the evidence at the 
time, which included a formal application, lay statements and 
reports of medical history, hearing testimony, service 
department records, service medical records, Social Security 
Disability records, and post-service VA and private medical 
records.  

In the formal January 1983 application for service 
connection, lay statements and reports of medical history 
prior to March 1990, and August 1984 and February 1989 
hearing testimony, the veteran and his representative alleged 
several in-service stressors.  The veteran alleged that he 
had seen fellow soldiers and frightened Vietnamese civilians 
maimed and killed in explosions and seen shell fragments 
flying everywhere.  He also alleged that he had been exposed 
to sirens and mortar rounds on supply convoy and search and 
destroy missions.  Without directly saying so, the veteran 
hinted that he had been in combat.  He reported untreated 
alcohol abuse from 1970 to 1980 and insisted that he had 
current PTSD resulting from his alleged in-service stressors 
and not from alcohol abuse.  He claimed that he had 
flashbacks, sleep disturbances, nightmares, and cold night 
sweats.  

Service department records confirmed that, after a first 
period of active duty including 2 years, 9 months, and 21 
days, the veteran served on a second period of active duty 
from August 1967 to December 1970.  He was a wheel vehicle 
repairman in Vietnam from March 1968 to October 1969, a 
deserter in July 1970, and AWOL from July 1970 to September 
1970.  Nonetheless, he received an honorable discharge from 
his second period of active service.  

Service medical records showed that the veteran's psychiatric 
health was normal at December 1964, April 1965, August 1967, 
and November 1970 military examinations and documented no in-
service diagnosis or treatment of psychiatric disability.  
Social Security Disability records included a September 1986 
award letter, which stated that the veteran had become 
disabled from nerves, exposure to Agent Orange, PTSD, and 
back pain in October 1984.  At a November 1988 Social 
Security Disability examination, the veteran reported first 
being treated for PTSD in 1981.  Post-service VA and private 
medical records included diagnoses of schizophrenia in 
September 1982, October 1982, and January 1983, PTSD with 
dysphoria in October 1984, PTSD in November 1984, and PTSD 
and chronic alcohol abuse in November 1988.  

The March 1990 Board decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated March 19, 1990, and he 
did not perfect a timely appeal.    38 U.S.C.A. §§ 7104(b); 
38 C.F.R. §§ 20.1001, 20.1100.  After the veteran filed a 
July 1994 informal application to reopen the claim, the 
November 1994 rating decision reopened the claim, without 
actually determining if new and material evidence had been 
presented to reopen the claim, and denied entitlement to 
service connection for PTSD on the merits.  

Fortunately, the veteran has presented new and material 
evidence to reopen the claim, in the form of a December 1988 
Social Security Disability Determination letter, April 1994 
to July 1994 VA social work reports, and a June 1995 VA 
psychological examination report.  New and material evidence 
means existing evidence not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The December 1988 Social Security Disability Determination 
letter was not obtained until after March 1990, and it stated 
a primary diagnosis of PTSD.  From April 1994 to July 1994, a 
VA social worker also stated a diagnosis of severe PTSD 
resulting from eighteen months of combat, and in June 1995, a 
VA psychologist stated an Axis I diagnosis of chronic delayed 
PTSD and opined that the veteran met most of the criteria for 
PTSD since his return from Vietnam.  

These new medical records raise a reasonable possibility of 
substantiating the claim because they include a current 
diagnosis of PTSD according to the DSM-IV and a VA social 
worker's opinion relating current PTSD to the veteran's 
alleged combat and other in-service stressors.  To establish 
entitlement to service connection for PTSD, the veteran must 
present medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), medical evidence that current symptoms 
of PTSD resulted from an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.304(f), 
4.125(a); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The rest of the new evidence addresses nonpsychiatric 
disabilities or discredits the veteran's belief that current 
PTSD resulted from an in-service stressor.  For example, the 
October 1994, November 1996, and August 1998 VA PTSD 
physicians found no current PTSD and hinted that what the 
veteran had was a personality disorder.  

In any event, the veteran has presented new and material 
evidence since March 1990, in the form of the December 1988 
Social Security Disability Determination letter, April 1994 
to July 1994 VA social work reports, and the June 1995 VA 
psychological examination report, which when considered with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The Board affirms 
the RO's November 1994 decision to constructively reopen the 
claim.  


Fulfillment of VA's duty to assist and inform the veteran

Now that the claim has been reopened, the Board must 
determine whether the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers, and the veteran received a 
VA psychological examination in June 1995 and VA PTSD 
examinations in October 1994, November 1996, and August 1998.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran's May 1995 
substantive appeal declined the opportunity for a hearing 
before the Board.  The RO's December 2002 letter and March 
2003 supplemental statement of the case informed the veteran 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining specific types of evidence.  In these 
documents, the veteran was informed that the VA would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support the claim.  

The VA fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for PTSD

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that a 
psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306.  

The evidence presented since March 1990 may be sufficient to 
reopen the claim, but the weight of the evidence shows that 
the veteran does not have current PTSD according to the DSM-
IV.  A valid claim for psychiatric disability requires proof 
of present disability according to the DSM-VI.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); also see 38 C.F.R. 
§ 4.125(a).  

In October 1994, a VA physician opined that PTSD was not 
found because, although the veteran subjectively reported 
sensitivity to helicopter noise and the sight of Asian 
people, he provided no specific objective description of a 
flashback or disassociative type phenomenon.  Similarly, in 
November 1996, a second VA physician was unable to diagnose 
PTSD because the veteran had an essentially normal mental 
status examination.  Although the veteran reported having a 
recurrent dream, he showed no signs of depression, anxiety, 
startle reaction, resistance to talking about Vietnam, 
survivor guilt, isolation, or anything that could be 
described as an abnormal manifestation.  Likewise, in August 
1998, a third VA physician found no PTSD and opined that the 
veteran had a personality disorder.  The veteran reported 
losing no one close to him in Vietnam, and he appeared to 
have little trouble discussing his Vietnam experiences.  The 
most recent diagnosis of PTSD in June 1995 has been refuted 
by the absence of PTSD symptoms at the November 1996 and 
August 1998 VA PTSD examinations.  

The weight of the evidence is against the claim, and 
entitlement to service connection for PTSD must be denied.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

